Hart, J. (after stating the facts). The decree of the chancellor was correct. Counsel for the plaintiffs seek to reverse the decree on the ground that the furniture which was inventoried at $181.55, and which was taken possession of by the administrator and sold for $28, was worth considerably more than its appraised value, and that therefore the action of the administrator was fraudulent. A court of chancery can inquire into the orders and proceedings of the probate court in the manner and upon the same ground that it may investigate the judgments and proceedings of other courts, upon charges of fraud, accident, or mistake. Under our Constitution, the probate court has exclusive original jurisdiction relative to the estates of deceased persons, and its judgments and proceedings in such matters cannot be reviewed or reversed in a collateral proceeding in chancery.. Ample provisions have been made for appeals from snch orders and decrees to the circuit court and Supreme Court for any mere errors and irregularities in the poceedings. The aid of chancery can only be invoked to surcharge and falsify the accounts of the administrator on the ground of fraud, accident, or mistake and to vacate and set aside such orders and damages as have been procured by fraud. McLeod v. Griffis, 51 Ark. 1, Nelson v. Cowling, 89 Ark. 334, and Beckett v. Whittington, 92 Ark. 230. The property, which was appraised at $181.55, was actually taken charge of by the administrator and sold under the orders of the probate court. A report of sale was made by the administrator which was duly approved by the court. The administrator accounted for the proceeds of sale in his final account current which was also confirmed by the court. No appeal was taken by the heirs of Ella Davis, deceased, from these judgments. Hence the matter is res judicata. The record discloses that the furniture in the house which Hamp and Florida Davis lived in was not included in the final settlement of the administrator, and the judgment of the probate court is not conclusive as to it, because that which has not been considered by the probate court can not be said to be adjudicated. The account of the administrator can not be surcharged on this account however, for another reason. The record shows that the administrator allowed Hamp and Florida Davis to take possession of this property, and when it was destroyed by fire, they recovered from the insurance company the value thereof. It follows that the decree must be affirmed.